Citation Nr: 1456442	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO. 10-49 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to May 23, 2011 and in excess of 20 percent from May 23, 2011 forward for a low back disability, to include lumbar anterolisthesis and lumbar degenerative disc disease (DDD).

2. Entitlement to an initial rating in excess of 10 percent prior to May 23, 2011 and in excess of 20 percent from May 23, 2011 forward for a right shoulder disability, to include a right AC strain and degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO granted service connection for a low back disability and a right shoulder disability, and assigned ratings of 10 percent to each.

The RO granted increased ratings of 20 percent in a June 2011 rating decision for the Veteran's low back disability and right shoulder disability, with both effective May 23, 2011. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted any evidence indicating that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities. Therefore, the issue of entitlement to TDIU has not been raised by the record.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Veteran submitted additional evidence in support of his claim after his Travel Board hearing. The Veteran subsequently waived, through his representative, review of such evidence by the agency of original jurisdiction. See December 2014 Appellant's Brief. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected low back and right shoulder disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See August 2014 Hearing Transcript at 21. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to May 23, 2011, the Veteran's right shoulder disability has been manifested by pain, stiffness, weakness, and limitation of motion of the right arm; but not by non-union with loose movement or dislocation of the clavicle or scapula, ankylosis, impairment of the humerus, or limitation of motion to shoulder level.

2. From March 10, 2011 forward, the Veteran's right shoulder disability has been manifested by pain, stiffness, weakness, and limitation of motion of the right arm to shoulder level; but not by ankylosis, impairment of the humerus, or limitation of motion to midway between the side and shoulder level.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent prior to March 10, 2011 for a service-connected right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203-5201 (2014).

2. The criteria for an increased rating of 20 percent, but no higher, for the period from March 10, 2011 to May 23, 2011 for a service-connected right shoulder disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203-5201 (2014).

3. The criteria for an increased rating in excess of 20 percent from May 23, 2011 forward for a service-connected right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203-5201 (2014).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).




A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the electronic claims file. All private treatment records identified or submitted by the Veteran have been associated with the electronic claims file. 

The Veteran has mentioned in-service medical records that are still outstanding, specifically from the Ft. Benning Army Hospital emergency room and the Williams Air Force Base emergency room. However, the duty to assist applies only to relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In this case, the Veteran exclusively discussed these records in terms of relating to his claimed low back disability, and not his shoulder. As such, the Board finds that since the record do not concern treatment for the right shoulder, they do not have a reasonable possibility of substantiating his claim, and therefore are not relevant. Id. 

Further, in an increased rating claim, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here the Veteran has indicated that the records at issue are from 1970 and 1974 to 1975, respectively, while the current period on appeal dates back to August 21, 2009. As the primary dispositive matter in this appeal is the severity of the Veteran's disability during the period on appeal, the Board finds that in-service medical records from 1970, 1974, and 1975 do not have a reasonable probability of showing that, during the period from August 21, 2009 forward, the Veteran's shoulder disability is worse than his current rating. Golz, 590 F.3d 1317. As these records are not relevant for the reasons given, VA had no duty to obtain them. Id.; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in November 2009, May 2011, and September 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for a right shoulder disability. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Musculoskeletal impairment of the shoulder and arm, including limitation of motion, is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203. Different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran is right-hand dominant, and therefore the ratings for the major side must be considered.

The Veteran's right shoulder disability is rated under Diagnostic Code 5203-5201, for either limitation of motion or impairment of the clavicle or scapula. Based on the listed Diagnostic Code it is unclear whether the Veteran's right shoulder disability has been rated based on malunion or non-union of the clavicle or scapula (Diagnostic Code 5203) or limitation of motion of the arm (Diagnostic Code 5201). However, the initial grant of service connection was done solely under Diagnostic Code 5203. As such, the Board will initially consider whether and increased rating for either period is warranted under Diagnostic Code 5203, and will then consider all other potentially applicable Diagnostic Code, including Diagnostic Code 5201. 

Under Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement. 38 C.F.R. § 4.71a, Diagnostic Code 5203. A 20 percent rating is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula. Id.

The Veteran contends that he is entitled to an initial rating in excess of 10 percent prior to May 23, 2011 and in excess of 20 percent from May 23, 2011 forward for his right shoulder disability. The Board will address the period prior to May 23, 2011 first, followed by the period thereafter, applying the legal framework laid out above. 

For the period prior to May 23, 2011, the preponderance of the evidence is against a finding that the Veteran's right shoulder instability more nearly approximates the level of severity contemplated by a 20 percent rating. The Veteran has complained of pain on movement, stiffness, weakness and limitation of motion, all of which he is competent to report. Jandreau, 492 F.3d 1372. The Veteran has not indicated that he suffers from nonunion or dislocation of his scapula or clavicle.

Turning to the medical evidence, the Veteran was provided with a VA examination in November 2009. The VA examiner found the Veteran to have flexion to 110 degrees, abduction to 110 degrees and internal and external rotation to 60 degrees, with objective evidence of pain on movement. The examiner noted there to be no further limitations after repetitive testing due to factors such as pain, weakness or fatigue. The examiner did not indicate that there was any nonunion or malunion of the clavicle or scapula. The examiner found no evidence of deformity, giving way, instability, dislocation or subluxation, locking, effusions or incoordination. The examiner did note weakness, stiffness and pain to be present.

The Veteran's VA treatment records for the period prior to May 23, 2011 are also silent for any indication that the Veteran's right shoulder disability is characterized by nonunion or dislocation of the scapula or clavicle. As there is no lay or medical evidence of nonunion or dislocation of the scapula or clavicle, a higher rating based on impairment of the clavicle or scapula is not warranted in this case. 38 C.F.R. § 4.71a, Diagnostic Code 5203.

In evaluating the Veteran's current level of disability prior to May 23, 2011, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, weakness, stiffness, and limitation of motion, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the November 2009 VA examiner noted that upon repetitive testing there was no additional functional loss due to pain, weakness, fatigue, or incoordination after taking into account the Veteran's symptoms. Based on this evidence, the board finds that the Veteran's statements concerning additional functional loss due to stiffness, weakness, pain, and other factors are outweighed by the objective medical evidence of record, which indicates there is no further loss of function due to these or similar factors. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current rating. 38 C.F.R. § 4.59.

Turning to other potentially applicable Diagnostic Codes, the Board does find that the Veteran's 20 percent rating can begin earlier than established by the RO.  Specifically, the Board finds that an increased rating of 20 percent, but no higher, based on limitation of motion of the arm is warranted as of March 10, 2011 (rather than May 23, 2011). A 20 percent rating based on limitation of motion of the arm is warranted for limitation of motion to shoulder level for either the major or minor arm. 38 C.F.R. § 4.71a, Diagnostic Code 5201. A 30 percent rating is warranted for limitation of motion to midway between the side and shoulder level, and a 40 percent rating is warranted for limitation of motion to 25 degrees from the side. Id. The November 2009 examiner noted the Veteran to have abduction to 110 degrees, which is above shoulder height. See 38 C.F.R. § 4.71a, Plate I. However, a March 10, 2011 VA treatment record reflects flexion and abduction to 90 degrees, which reflects a range of motion that is limited to shoulder height. Id. There is no medical evidence, specifically range of motion testing, during the period between the November 2009 examination and the March 2011 VA treatment record. Nor is there additional medical evidence during the entire period prior to May 23, 2011 that the Veteran's range of motion in the right shoulder was limited to midway between his side and shoulder level. As the March 2011 treatment record reflects symptomatology contemplated by a 20 percent rating for limitation of motion and it is the first evidence of record to reflect such a limitation, the Board finds that a staged, increased rating of 20 percent, but no higher, based on limitation of motion for the Veteran's right shoulder disability is warranted as of March 10, 2011. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

No additional higher or alternative ratings under different Diagnostic Codes for the period prior to May 23, 2011 can be applied in this case. For the purposes of Diagnostic Code 5200, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As there is no evidence that the scapula and humerus move as one piece, they are clearly not ankylosed. Further, the VA examiner noted there to be no joint ankylosis. There is no medical evidence of any impairment of the humerus. 38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Turning to the period from May 23, 2011 forward, when the Veteran's rating was increased by the RO to 20 percent, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right shoulder warrants a rating in excess of 20 percent. Notably, the maximum assignable rating for a disability rated under Diagnostic Code 5203 is 20 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5203. As such, the Veteran has already been assigned the maximum possible rating under this Diagnostic Code, and an increased rating based on impairment of the clavicle or scapula is not possible. Id. 

Regardless, no additional higher or alternative ratings under different Diagnostic Codes for the period from May 23, 2011 forward can be applied in this case. For the purposes of Diagnostic Code 5200, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As there is no evidence that the scapula and humerus move as one piece, they are clearly not ankylosed. Further, neither the May 2011 or September 2014 VA examiners noted that the Veteran suffered from ankylosis. There is no medical evidence in either the examination reports or the VA and private treatment records associated with the claims file of any impairment of the humerus. 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Finally, the preponderance of the evidence is against a finding that the Veteran's right shoulder range of motion is limited to midway between his side and shoulder level, which would be approximately 45 degrees. See 38 C.F.R. § 4.71a, Plate I (showing the full range of motion for shoulder abduction to be 180 degrees and shoulder level to be 90 degrees). The Veteran has complained of pain on movement and limitation of motion, which he is competent to report. Jandreau, 492 F.3d 1372. However, the Veteran has not indicated that his range of motion is limited to midway between his side and shoulder level, and during his hearing indicated that he has difficulty when raising his arm above his head. 

The May 2011 VA examiner noted the Veteran to have flexion to 77 degrees and abduction to 67 degrees. Upon repetitive testing, the examiner found there to be an increase in pain, but no additional decrease in range of motion due to pain, fatigability, incoordination or other factors. The September 2014 VA examiner found there to be forward flexion to 95 degrees with pain at 90 degrees and abduction to 90 degrees. The examiner noted there to be objective evidence of pain on motion. After repetitive testing, the examiner noted flexion and abduction to 90 degrees. VA and private treatment records are silent for evidence of limitation of motion of the arm for this period. Thus, the worse limitation of motion measured is 67 degrees, which is still well above the 45 degree mark that delineates the midway point between the side and shoulder level. See 38 C.F.R. § 4.71a, Plate I. Based on this evidence, the Board finds the preponderance of the evidence, particularly the objective range of motion measurements of record for this period, are against a finding that the Veteran's limitation of motion is of the severity contemplated by a 30 percent rating based on limitation of motion of the major arm. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

In evaluating the Veteran's current level of disability from May 23, 2011 forward, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, weakness, stiffness and limitation of motion, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. The May 2011 VA examiner noted no additional functional loss due to pain, weakness, fatigability, or incoordination upon repetitive testing. However, the September 2014 examination report seems to potentially indicate a loss of 5 degrees of forward flexion upon repetitive testing. Regardless, even assuming a loss of 5 degrees of forward flexion after repetitive testing, the Board finds this additional limitation to be contemplated by the currently assigned rating, as the additional limitation only results in limitation of motion to shoulder level, which is specifically contemplated by a 20 percent rating for limitation of motion of the arm. The additional limitation was not noted to result in malunion or nonunion of the clavicle or scapula. 38 C.F.R. §§ 4.40, 4.45, 4.71a, Plate I, Diagnostic Code 5201. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current rating. 38 C.F.R. § 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an increased rating in excess of 10 percent prior to March 10, 2011 or in excess of 20 percent from May 23, 2011 forward for the Veteran's right shoulder disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim for an increased rating as to those periods is denied. However, the Board does find that the 20 percent evaluation, but no higher, is warranted from March 10, 2011 to May 23, 2011 for the Veteran's right shoulder disability based on limitation of motion of the arm.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected right shoulder disability is manifested by pain, tenderness, guarding, stiffness, weakness, and limitation of motion of the right arm to shoulder level. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right shoulder disability has caused marked absence from work or has resulted in frequent hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral for the right shoulder disability would not be warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for posttraumatic stress disorder, left and right knee disabilities, a low back disability, a right shoulder disability, left and right ankle disabilities, a skin disability, a left little finger disability, and finger and chest scars. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's right shoulder and low back disability combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an initial rating in excess of 10 percent prior to March 10, 2011 for a right shoulder disability, to include a right AC strain and DJD, is denied.

Entitlement to an initial rating of 20 percent, but no higher, from March 10, 2011 to May 23, 2011 for a right shoulder disability, to include a right AC strain and DJD, is granted, subject to the laws and regulations governing the payment of monetary awards.
Entitlement to an initial rating in excess of 20 percent from May 23, 2011 forward for a right shoulder disability, to include a right AC strain and DJD, is denied.


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran indicated during his August 2014 hearing that his service-connected low back disability had worsened since his May 2011 VA examination. Specifically, the Veteran has stated his range of motion has decreased, his pain is worse, he experiences radiating pain into his legs and stiffness in his low back, and that he is limited in his ability to walk. Further, VA medical records, specifically from March 2013, note that the Veteran experiences radicular pain in both of his lower extremities. As there is an allegation of an increase in severity of the Veteran's low back disability since his last VA examination, the Board finds it must remand the claim for a new examination to determine the current severity of the low back disability. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Schedule the Veteran for an orthopedic examination in order to determine the current level of severity of his lumbar degenerative disc disease, to include orthopedic and neurologic manifestations. The claims folder and a copy of this Remand must be made available to the examiner, who should indicate on the examination report that the folder was reviewed in conjunction with the examination. 

The examiner should describe all pertinent symptomatology associated with the Veteran's lumbar spine disability and must provide the following information:  

a) All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed. The examiner must also specifically report at what point any pain begins.

b) Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner must indicate whether the Veteran's lumbar spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician). If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

d) The examiner must comment on any adverse neurological symptomatology caused by the lumbar spine disorder, and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

Review of the entire claims file is required; however, attention is invited to March 2013 VA treatment records reflecting a diagnosis of bilateral lower extremity radicular pain. 

e) The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


